

116 HR 8530 IH: Energy Opportunity Zones Act of 2020
U.S. House of Representatives
2020-10-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8530IN THE HOUSE OF REPRESENTATIVESOctober 6, 2020Mr. Carbajal (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide for energy opportunity zones.1.Short titleThis Act may be cited as the Energy Opportunity Zones Act of 2020. 2.Opportunity zones(a)In generalChapter 1 of the Internal Revenue Code of 1986 is amended by inserting before subchapter Z the following new subchapter:YEnergy Opportunity ZonesSec. 1400Y–1. Energy opportunity zones. 1400Y–1.Energy opportunity zones(a)Production tax creditIn the case of a qualified energy opportunity zone facility, section 45 shall be administered as if—(1)subsection (b)(5) did not apply,(2)2050 were substituted for 2021 in subsection (d)(1), and (3)2050 were substituted for 2021 each place such date appears in paragraphs (2)(A), (3)(A)(i), (4)(B), (6), (7), (9), and (11)(B) of subsection (d).(b)Investment tax creditIn the case of qualified energy opportunity zone property, section 48 shall be administered as if—(1)2050 were substituted for 2022 in paragraphs (2)(A)(i)(II), (3)(A)(ii), and (3)(A)(vii) of subsection (a),(2)2050 were substituted for 2021 in subsection (a)(5)(C)(ii),(3)paragraphs (5)(E), (6), and (7) of subsection (a) did not apply,(4)paragraphs (1)(D) and (2)(D) of subsection (c) did not apply,(5)2050 were substituted for 2022 in subsection (c)(3)(A)(iv), and(6)subsection (c)(4)(C) did not apply.(c)DefinitionsFor purposes of this section—(1)Qualified energy opportunity zone facilityThe term qualified energy opportunity zone facility means any facility which is located within an energy opportunity zone and the construction of which was subject to a project labor agreement.(2)Qualified energy opportunity zone propertyThe term qualified energy opportunity zone property means any property if—(A)such property is located within an energy opportunity zone,(B)the construction of such property was subject to a project labor agreement, and(C)all laborers and mechanics employed by any contractor or subcontractor in the construction of such property were paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the “Davis-Bacon Act”).(3)Energy opportunity zone definedThe term energy opportunity zone means—(A)any area which is within 120 miles of—(i)a nuclear power plant, or a facility which utilizes coal to generate electricity, which (after the date which is 10 years before the date of the enactment of this section) ceases operation, or(ii)a nuclear power plant which is scheduled to cease operation not later than 6 years after the date of the enactment of this section, and(B)any other area that can reasonably demonstrate how changes in the nuclear or coal economy have resulted (or are anticipated to result) in job losses in such area.(4)Project labor agreementThe term project labor agreement means a pre-hire collective bargaining agreement with one or more labor organizations that establishes the terms and conditions of employment for a specific construction project and which is an agreement described in section 8(f) of the National Labor Relations Act (26 U.S.C. 158(f))..(b)Clerical amendmentThe table of subchapters for chapter 1 of such Code is amended by inserting before the item relating to subchapter Z the following new item:Subchapter Y—Energy Opportunity Zones.(c)Effective date(1)In generalExcept as provided in paragraph (2), the amendments made by this section shall apply to property placed in service after the date of the enactment of this Act.(2)Application of progress expenditure rulesSo much of the amendments made by this section as relate to section 48 of the Internal Revenue Code of 1986 shall apply to periods after the date of the enactment of this Act under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).3.Energy credit for qualified offshore wind facilities and energy storage(a)In generalSection 48 of the Internal Revenue Code of 1986 is amended—(1)in subsection (a)—(A)in paragraph (2)(A)(i)—(i)in subclause (II), by striking paragraph (3)(A)(i) and inserting clause (i) or (ix) of paragraph (3)(A), and(ii)by striking and at the end of subclause (III), and(iii)by adding at the end the following new subclause:(V)qualified offshore wind property, and, and(B)in paragraph (3)(A)—(i)in clause (vi), by striking or at the end, and(ii)by adding at the end the following new clause:(viii)qualified offshore wind property, but only with respect to property the construction of which begins before January 1, 2050, or(ix)any equipment if—(I)such equipment receives, stores, and delivers energy using batteries, compressed air, pumped hydropower, hydrogen storage (including hydrolysis), thermal energy storage, regenerative fuel cells, flywheels, capacitors, superconducting magnets, or other technologies identified by the Secretary in consultation with the Secretary of Energy,(II)such equipment has a capacity of not less than 5 megawatt hours, (III)such equipment is located in an energy opportunity zone (as defined in section 1400Y–1), (IV)the construction of such equipment was subject to a project labor agreement (as defined in section 1400Y–1), and(V)all laborers and mechanics employed by any contractor or subcontractor in the construction of such equipment were paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the “Davis-Bacon Act”)., and(2)in subsection (c), by adding at the end the following new paragraph:(5)Qualified offshore wind property(A)In generalThe term qualified offshore wind property means an offshore facility, other than qualified small wind energy property, if—(i)such facility uses wind to produce electricity, (ii)such facility is located not farther than 50 miles from the boundary of an energy opportunity zone (as defined in section 1400Y–1), (iii)the construction of such facility was subject to a project labor agreement (as defined in section 1400Y–1), and(iv)all laborers and mechanics employed by any contractor or subcontractor in the construction of such facility were paid wages at rates not less than those prevailing on similar construction in the locality as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40, United States Code (commonly referred to as the “Davis-Bacon Act”).(B)Offshore facilityThe term offshore facility means any facility located in the inland navigable waters of the United States, including the Great Lakes, or in the coastal waters of the United States, including the territorial seas of the United States, the exclusive economic zone of the United States, and the outer Continental Shelf of the United States..(b)Effective dateThe amendments made by this section shall apply to periods after the date of the enactment of this Act under rules similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as in effect on the day before the date of the enactment of the Revenue Reconciliation Act of 1990).4.Improvements to credit for nonbusiness energy property(a)Extension of credit(1)In generalSection 25C(g)(2) of the Internal Revenue Code of 1986 is amended by striking December 31, 2020 and inserting December 31, 2050.(2)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2020.(b)Other improvements(1)In generalSection 25C of the Internal Revenue Code of 1986 is amended—(A)in subsection (a)(1), by striking 10 percent and inserting 15 percent,(B)in subsection (b)—(i)in paragraph (1)—(I)by striking $500 and inserting $1,200, and(II)by striking December 31, 2005 and inserting December 31, 2019, and(ii)by striking paragraphs (2) and (3) and inserting the following:(2)Limitation on insulation material or systemIn the case of amounts paid or incurred for components described in subsection (c)(3)(A) by any taxpayer for any taxable year, the credit allowed under this section with respect to such amounts for such year shall not exceed the excess (if any) of $600 over the aggregate credits allowed under this section with respect to such amounts for all prior taxable years ending after December 31, 2019.(3)Limitation on windows(A)In general(i)Energy Star Most efficientIn the case of amounts paid or incurred by any taxpayer for any taxable year for components described in subsection (c)(3)(B) which meet the most efficient certification under applicable Energy Star program requirements, the credit allowed under this section with respect to such amounts for such year shall not exceed the excess (if any) of $600 over the aggregate credits allowed under this section with respect to such amounts for all prior taxable years ending after December 31, 2019.(ii)Energy StarIn the case of amounts paid or incurred by any taxpayer for any taxable year for components described in subsection (c)(3)(B) which do not meet the most efficient certification under applicable Energy Star program requirements, the credit allowed under this section with respect to such amounts for such year shall not exceed the excess (if any) of $200 over the aggregate credits allowed under this section with respect to such amounts for all prior taxable years ending after December 31, 2019.(B)Election(i)In generalFor purposes of any amounts paid or incurred by any taxpayer for components described in subsection (c)(3)(B), the credit allowed under this section shall only be allowed for components described in clause (i) of subparagraph (A) or clause (ii) of such subparagraph, but not both, as elected by the taxpayer during the first taxable year in which such credit is being claimed by the taxpayer.(ii)IrrevocabilityThe Secretary shall, through such rules, regulations, and procedures as are determined appropriate, establish procedures for making an election under this subparagraph, which shall require that—(I)any election made by the taxpayer shall be irrevocable, and(II)such election shall remain in effect for all subsequent taxable years.(4)Limitation on doorsIn the case of amounts paid or incurred for components described in subsection (c)(3)(C) by any taxpayer for any taxable year, the credit allowed under this section with respect to such amounts for such year shall not exceed—(A)the excess (if any) of $500 over the aggregate credits allowed under this section with respect to such amounts for all prior taxable years ending after December 31, 2019, or(B)$250 for each exterior door.(5)Limitation on residential energy property expendituresThe amount of the credit allowed under this section by reason of subsection (a)(2) shall not exceed—(A)in the case of any energy-efficient building property—(i)for any item of property described in subparagraph (A), (B), or (C) of subsection (d)(3), $600, and(ii)for any item of property described in subparagraph (D) or (E) of such subsection, $400, and(B)in the case of any qualified natural gas, propane, or oil furnace or hot water boiler (as defined in subsection (d)(4)), an amount equal to—(i)$600 for a hot water boiler, and(ii)in the case of a furnace, an amount equal to the sum of—(I)$300, plus(II)if the taxpayer is converting from a non-condensing furnace to a condensing furnace, $300.,(C)in subsection (c)—(i)in paragraph (2)—(I)by striking subparagraphs (A) and (B) and inserting the following:(A)applicable Energy Star program requirements, in the case of an exterior window, a skylight, or an exterior door, and,(II)by redesignating subparagraph (C) as subparagraph (B), and(III)in subparagraph (B), as so redesignated, by striking 2009 International and all that follows through Act of 2009 and inserting 2015 IECC (as defined in section 45L(b)(5)),(ii)in paragraph (3)—(I)in subparagraph (B), by adding and at the end,(II)in subparagraph (C), by striking , and and inserting a period, and(III)by striking subparagraph (D), and(iii)by adding at the end the following new paragraph:(5)Labor costsThe term qualified energy efficiency improvements includes expenditures for labor costs properly allocable to the onsite preparation, assembly, or original installation of any energy efficient building envelope component.,(D)in subsection (d)—(i)in paragraph (2)(A)—(I)in clause (i), by adding or at the end,(II)in clause (ii), by striking , or and inserting a period, and(III)by striking clause (iii),(ii)in paragraph (3)—(I)by striking subparagraph (A) and inserting the following:(A)an electric heat pump water heater which, in the standard Department of Energy test procedure, yields a uniform energy factor of at least 3.0,,(II)in subparagraph (B), by striking January 1, 2009 and inserting the date of enactment of the Home Energy Savings Act,(III)in subparagraph (C), by striking January 1, 2009 and inserting the date of enactment of the Home Energy Savings Act,(IV)by striking subparagraph (D) and inserting the following:(D)a natural gas, propane, or oil water heater which, in the standard Department of Energy test procedure, yields—(i)in the case of a storage tank water heater—(I)in the case of a medium-draw water heater, a uniform energy factor of not less than 0.78, and(II)in the case of a high-draw water heater, a uniform energy factor of not less than 0.80, and(ii)in the case of a tankless water heater—(I)in the case of a medium-draw water heater, a uniform energy factor of not less than 0.87, and(II)in the case of a high-draw water heater, a uniform energy factor of not less than 0.90, and, and(V)in subparagraph (E), by striking of at least 75 percent and inserting the following:(as determined pursuant to the applicable list published by the Environmental Protection Agency for certified wood stoves, hydronic heaters, or forced-air furnaces) of at least—(i)in the case of any stove placed in service before January 1, 2021, 73 percent, and(ii)in the case of any stove placed in service after December 31, 2020, 75 percent.,(iii)in paragraph (4), by striking not less than 95 and inserting the following:not less than—(A)in the case of a furnace, 97 percent, and(B)in the case of a hot water boiler, 95 percent.,(iv)by striking paragraph (5), and(v)by redesignating paragraph (6) as paragraph (5), and(E)in subsection (e), by adding the following new paragraphs at the end:(4)Installation standardsThe terms energy efficient building envelope component and qualified energy property shall not include any components or property which are not installed according to any applicable Air Conditioning Contractors of America Quality Installation standards which are in effect at the time that such components or property are placed in service.(5)Replacement of terminated standardsIn the case of any standard, requirement, or criteria applicable to any energy efficient building envelope component or qualified energy property which is terminated after the date of enactment of the Home Energy Savings Act, the Secretary, in consultation with the Secretary of Energy, shall identify a similar standard, requirement, or criteria for purposes of determining the eligibility of any such component or property for purposes of credit allowed under this section..(2)Effective dateThe amendments made by this subsection shall apply to property placed in service after December 31, 2019.(c)Periodic report to Congress regarding improved standardsNot later than 5 years after the date of the enactment of this Act (and each 5 years thereafter until the termination of the credit determined under section 25C of the Internal Revenue Code of 1986), the Secretary of Energy, after consultation with the Secretary of Treasury, shall submit a written report to Congress evaluating the effectiveness of such credit. Such report shall include—(1)an evaluation of each standard used under such section in determining the eligibility of property for credit under such section including whether relevant higher industry standards have been developed, and(2)recommendations (if any) for higher standards which would supplement or replace such current standards and an analysis of how such higher standards would be expected to improve the effectiveness of such credit.5.Improvements to new energy efficient home credit(a)Extension of credit(1)In generalSection 45L(g) of the Internal Revenue Code of 1986 is amended by striking December 31, 2020 and inserting December 31, 2050.(2)Effective dateThe amendments made by this subsection shall apply to qualified new energy efficient homes acquired after December 31, 2020.(b)Updating new energy efficient home credit(1)In generalSection 45L of the Internal Revenue Code of 1986 is amended—(A)in subsection (a)(2)—(i)in subparagraph (A), by striking $2,000 and inserting $2,500; and(ii)in subparagraph (B), by inserting or (4) after paragraph (3);(B)in subsection (b)—(i)in paragraph (2)(B), by striking this section and inserting the New Home Energy Efficiency Act; and(ii)by adding at the end the following:(5)2018 IECC(A)In generalThe term 2018 IECC means the 2018 International Energy Conservation Code, as such Code (including supplements) is in effect on the date of the enactment of the New Home Energy Efficiency Act.(B)Special ruleFor purposes of subsection (c)(1)(B)(i)(I), in determining whether a dwelling unit has been constructed in accordance with the standards of chapter 4 of the 2018 IECC by achieving a level of energy efficiency which meets Section R406.4 (N1106.4) of such Code, such determination shall be made without accounting for on-site energy generation.; and(C)by striking subsection (c) and inserting the following:(c)Energy saving requirementsA dwelling unit meets the energy saving requirements of this subsection if such unit—(1)(A)is certified—(i)to have a level of annual heating and cooling energy consumption which is at least 60 percent below the annual level of heating and cooling energy consumption of a comparable dwelling unit—(I)which is constructed in accordance with the standards of chapter 4 of the 2006 International Energy Conservation Code, as such Code (including supplements) is in effect on January 1, 2006, and(II)for which the heating and cooling equipment efficiencies correspond to the minimum allowed under the regulations established by the Department of Energy pursuant to the National Appliance Energy Conservation Act of 1987 and in effect at the time of completion of construction, and(ii)to have building envelope component improvements account for at least 1/5 of such 60 percent, or(B)is certified—(i)to have a level of annual energy consumption which is at least 15 percent below the annual level of energy consumption of a comparable dwelling unit—(I)which is constructed in accordance with the standards of chapter 4 of the 2018 IECC, and(II)which meets the requirements described in subparagraph (A)(i)(II), and(ii)to have building envelope component improvements account for at least 1/5 of such 15 percent,(2)is a manufactured home which—(A)conforms to Federal Manufactured Home Construction and Safety Standards (part 3280 of title 24, Code of Federal Regulations), and(B)meets the requirements described in subparagraph (A) or (B) of paragraph (1),(3)meets the requirements established by the Administrator of the Environmental Protection Agency under the Energy Star Labeled Homes program, or(4)is a manufactured home which—(A)conforms to the standards described in paragraph (2)(A), and(B)meets the requirements described in paragraph (3)..(2)Effective dateThe amendments made by this subsection shall apply to qualified new energy efficient homes acquired after December 31, 2020.(c)Periodic report to Congress regarding improved standardsNot later than 5 years after the date of the enactment of this Act (and each 5 years thereafter until the termination of the credit determined under section 45L of the Internal Revenue Code of 1986), the Secretary of Energy, after consultation with the Secretary of Treasury, shall submit a written report to Congress evaluating the effectiveness of such credit. Such report shall include—(1)an evaluation of each standard used under such section in determining the eligibility of property for credit under such section including whether relevant higher industry standards have been developed, and(2)recommendations (if any) for higher standards which would supplement or replace such current standards and an analysis of how such higher standards would be expected to improve the effectiveness of such credit.6.Extension energy efficient commercial buildings deduction(a)In generalSection 179D(h) of the Internal Revenue Code of 1986 is amended by striking December 31, 2020 and inserting December 31, 2050.(b)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2020. 